ALDRICH, District Judge.
Jurisdiction in a case like this results, if at all, from diverse citizenship of the parties. The defendant is a Maine corporation, and a citizen of that state; and the plaintiff is a resident and citizen of the same state, appointed as administrator in New Hampshire. The New Hampshire judge of probate, by appointing the plaintiff administrator of the estate in question, did not confer New Hampshire citizenship. Diverse citizenship is therefore wanting, and this court is without jurisdiction. The case is remanded.